COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-249-CV


ROSS STRATMAN                                                      APPELLANT

                                              V.

FRANK R. JELINEK                                                     APPELLEE

                                           ----------

           FROM THE 141 ST DISTRICT COURT OF TARRANT COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ------------

      On July 14, 2008, we sent appellant a second written notice, in

accordance with Texas Rule of Appellate Procedure 42.3(c), that we would

dismiss this appeal unless the $175 filing fee was paid by July 24, 2008. See

T EX. R. A PP. P. 42.3(c). Appellant has not paid the $175 filing fee. See T EX.

R. A PP. P. 5, 12.1(b).




      1
          … See T EX. R. A PP. P. 47.4.
      Because appellant has failed to comply with a requirement of rule 42.3(c)

and the Texas Supreme Court’s order of August 28, 2007,2 we dismiss the

appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                  PER CURIAM

PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: July 31, 2008




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                        2